Case 3:17-cv-01853-RDM Document 71 Filed 09/02/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
HARRY E. HAMILTON, ;

Plaintiff,
: NO: 3:17-CV-1853
V. : (JUDGE MARIANI)
CENTRE COUNTY TAX CLAIM
BUREAU, et al.,
Defendants.

ORDER
AND NOW, THIS. xd DAY OF SEPTEMBER, 2020, upon de novo review of
the report and recommendation of Magistrate Judge Karoline Mehalchick (Doc. 55) and
upon consideration of the various motions filed by pro se Plaintiff Harry E. Hamilton,
including a motion for reconsideration (Doc. 62), numerous motions for injunctive relief
(Docs. 50, 51, 53, 54, 64, 67), and a motion for special relief (Doc. 65), for the reasons set
forth in this Court's accompanying memorandum opinion, IT IS HEREBY ORDERED THAT:
1. Plaintiffs motion for reconsideration (Doc. 62) is DENIED.
2. The Report and Recommendation (Doc. 55) is ADOPTED as modified for the
reasons set forth in this Court's memorandum opinion.
3. Defendants’ Motion to Dismiss (Doc. 46) is GRANTED.
4. Plaintiffs Second Amended Complaint (Doc. 35) is DISMISSED.
5. The Court declines to exercise supplemental jurisdiction over any remaining state

law claims.
Case 3:17-cv-01853-RDM Document 71 Filed 09/02/20 Page 2 of 2

6. All remaining motions (Docs. 50, 51, 53, 54, 64, 65, 67) are DISMISSED as moot.

7. The Clerk of Court is directed to CLOSE this case.

  

Robert D: Mariani
United States District Judge
